Citation Nr: 1802478	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-10 586	)	DATE
	)
	)

On appeal from the Department of Veterans 
Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.

4.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), with alcohol dependence.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.  The extensive adjudicative history need not be detailed here; it is sufficient to state for present purposes that these claims were before the Board in November 2014, at which time the claims of entitlement to service connection tinnitus and GERD were remanded for additional development, as was the claim of entitlement to an increased initial rating for PTSD and entitlement to TDIU.  In the November 2014 decision, the Board denied the issue of entitlement to service connection for a left knee disability, but this decision was vacated by the U.S. Court of Appeals for Veterans Claims (CAVC) and remanded to the Board in February 2016.  The Board remanded this issue in December 2016 for additional development.

While in remand status, the Agency of Original Jurisdiction (AOJ) issued a July 2017 rating decision wherein it increased the initial rating assigned to the Veteran's PTSD to 70 percent.  As this does not constitute a grant of the full benefit sought, the appeal remains pending before VA and it will be considered herein.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In December 2016, the Board also remanded the issue of entitlement to service connection for a right knee disability.  While this claim was in remand status, the Agency of Original Jurisdiction (AOJ) issued a July 2017 rating decision granting service connection for a right knee disability.  As this decision constitutes a full grant of the benefits sought on appeal, further appellate consideration is moot.  Id.  

Additionally, the Board observes that the Veteran submitted a notice of disagreement subsequent to the issuance of the July 2017 rating decision regarding the grant of service connection for a right knee disability.  The Veteran is seeking an earlier effective date for that grant.  Documentation associated with the claims file indicates that the AOJ is addressing the Veteran's contention and, as such, the Board will not exercise limited jurisdiction over this claim for remand purposes.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for tinnitus and GERD, as well as entitlement to TDIU, will be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosable left knee disability.

2.  The social and industrial impairment from the Veteran's PTSD has not resulted in total impairment or the approximation thereof. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2014, the Board remanded the Veteran's claim of entitlement to an increased initial rating for PTSD for additional development.  Specifically, the Board requested that the Veteran be provided another VA examination in order to obtain a more current assessment of the Veteran's PTSD.  After the Veteran was provided a VA examination in September 2015, the AOJ increased the initial rating to 70 percent in a July 2017 rating decision.  The AOJ then issued a July 2017 supplemental statement of the case before remitting the appeal to the Board for further appellate review.  

As discussed in the Introduction, the Board denied the Veteran's claim of entitlement to service connection for a left knee disability in November 2014; the Veteran appealed his decision to CAVC.  In a February 2016 memorandum decision, CAVC vacated the Board's November 2014 denial of this claim and remanded it to the Board for further development.  In December 2016, the Board remanded the claim to the AOJ in order to obtain a supplemental opinion from a VA examiner as to whether the Veteran experienced a diagnosable left knee disability during the pendency of this appeal.  The AOJ provided the Veteran a VA examination in June 2017 wherein this question was addressed.  Thereafter, the AOJ issued a July 2017 supplemental statement of the case before remitting the appeal to the Board.

The Board finds that the AOJ substantially complied with the directives in the November 2014 remand regarding PTSD and the December 2016 remand regarding a left knee disability and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

I.  Left Knee

The Veteran asserts that he experiences a current left knee disability that was incurred in or due to his active duty.  

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The salient issue with respect to the Veteran's claim is whether the evidence demonstrates a current diagnosis of a left knee disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran's service treatment records did not demonstrate that he complained of or was treated for a left knee disability with one exception.  During his separation examination, the Veteran exhibited decreased left knee reflexes.  No diagnosis of a left knee disability was then rendered and no treatment for a left knee disability was then provided.

The Veteran submitted a claim of entitlement to service connection for a left knee disability in March 2010.  Pursuant to this claim, the Veteran was provided a VA examination in August of that year.  During the examination, the Veteran endorsed "off/on" left knee pain since his active duty, but he did not recall being treated for left knee pain during his active duty.  The Veteran stated that he had not received treatment for a left knee disability or symptoms thereof since his active duty, but that his symptoms had progressively worsened.  A clinical evaluation of the Veteran's left knee revealed "very mild bumps" that were consistent with Osgood-Schlatter's disease.  There was no crepitation, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae, and no other left knee abnormality.  The examiner determined that the Veteran's range of left knee motion was normal, with no objective evidence of pain with active motion, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  The examiner found no ankylosis, normal muscle strength, and normal deep tendon reflexes.  The examiner reviewed a contemporaneous x-ray of the Veteran's left knee, which revealed normal joint spaces and articular surfaces.  There were no fractures, no dislocations, and no other significant osseous abnormality.  A lateral projection did not reveal evidence of joint effusion, the patella was intact, and there was no soft tissue abnormality.  The impression by the doctor administering the x-ray was "normal appearing left knee."  Despite the clinical finding of "very mild bumps" consistent with Osgood-Schlatter's disease, the examiner ultimately concluded that there were insufficient clinical findings to diagnose a left knee disability.

In September 2015, the Veteran underwent a VA examination to ascertain the presence of diagnosable left knee disability.  The Veteran reported the onset of left knee pain during his active duty, specifically after running in formation.  He then stated that his left knee symptoms are less severe than his right knee symptoms, including his pain, and described his left knee symptoms as more akin to being "tired and fatigued."  The examiner administered range of motion testing, which demonstrated left knee flexion to 130 degrees, which is 10 degrees short of normal, while left knee extension was normal (to zero degrees).  The examiner did not note pain during the range of motion testing; there was no evidence of pain on weight-bearing, no objective evidence of localized tenderness or pain on palpation, and no objective evidence of crepitus.  After repeat range of motion testing, the examiner found no additional functional loss and no additional limitation of motion.  Muscle strength testing was normal, and there no was no muscle atrophy, ankylosis, instability, recurrent patellar dislocations, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Further, the examiner determined that the Veteran did not then, or ever, experience a meniscus (semilunar cartilage) condition.  There was no evidence of scars, surgical or otherwise, and the Veteran did not utilize an assistive device.  The examiner then reviewed the findings from September 2015 x-rays of the Veteran's left knee, which demonstrated no acute fracture or dislocation, no focal osseous lesions, unremarkable soft tissue structures, no radio opaque bodies, no significant arthritis, smooth and unremarkable articulating surfaces, and no joint effusion.  The reason given for undergoing the x-rays was the Veteran's complaint of "pain."  The radiological examination was deemed "unremarkable."

The Veteran was provided another VA examination in June 2017.  The examiner was asked to review the evidence of record, including the report of decreased left knee reflexes on the Veteran's separation examination and the appearance of "very mild bumps" that were consistent with Osgood-Schlatter's disease in the August 2010 VA examination, in order to ascertain whether the Veteran experienced a diagnosable left knee disability during the pendency of this appeal.  A clinical evaluation demonstrated that the Veteran's left knee range of motion was normal, no pain with weight bearing, no localized tenderness on palpation, and no objective evidence of crepitus.  After repeat range of motion testing, there was no additional functional loss or limitation of motion.  Further, the examiner found normal muscle strength, no muscle atrophy, no ankylosis, no history of subluxation, no instability, no history of recurrent effusion, no recurrent patellar dislocation, "shin splints," stress fractures, chronic compartment syndrome, or other tibial and/or fibular impairment.  The examiner also determined that the Veteran did not then or ever experience a meniscus (semilunar cartilage) condition.  The examiner specifically stated there is no evidence of enlargement or past tenderness in the Veteran's anterior tibial tubercals and no evidence of patellar bursitis.  The examiner found no scars, surgical or otherwise, and the Veteran did not report using assistive devices.  The examiner stated that the Veteran did not experience pain on passive left knee motion or during non-weight bearing.  The examiner then stated that the Veteran's left knee is "undamaged."  The examiner indicated that he had reviewed the diagnosis with respect to Osgood-Schlatter's syndrome in the on-line medical journal, "Up to Date," which showed that the cause of this syndrome is a tibial apophysitis associated with childhood growth plate pain that can persist to adulthood in 25 percent of cases.  In conclusion, the examiner opined in pertain part as follows:

The diagnosis made of Osgood-Schlatter's Syndrome...is not correct.  [The Veteran] never had the growth related pain typical of [Osgood-Schlatter's] syndrome and has absolutely normal[,] nontender anterior tibial tubercles.  Osgood-Schlatter's is incorrect by definition of the syndrome.

The evidence of record is otherwise negative for assessments as to the presence of a diagnosable left knee disability.

As discussed above, the Veteran has undergone three VA examinations, none of which has revealed a diagnosable left knee disability.  The examiners reviewed the evidence of record, administered thorough clinical evaluations (including imaging), and considered the Veteran's assertions as to in-and post-service symptoms.  Even if the examiner determined that there was a left knee abnormality present (such as pain, a decrease in left knee range of motion of 10 degrees, or "very mild bumps" consistent with Osgood-Schlatter's syndrome), the weight of the clinical evidence was obviously against concluding that a diagnosable left knee disability has been present at any point during the pendency of this appeal.  This is so because none of the examiners, even when confronted with abnormalities, ultimately rendered a diagnosis of a left knee disability.

To the extent that the Veteran asserts that he experiences diagnosable left knee disability, the Board finds his assertions as to the presence of lay observable symptoms (for example, pain) are considered competent evidence thereof.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render diagnoses.  Accordingly, his opinion on such matters is not competent evidence because such a question requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no competent post-service evidence of record that demonstrates the presence of a diagnosable left knee disability.  The only probative diagnostic opinions of record are those of the VA examiners, which are negative to the Veteran's claim.  The Board finds that the VA examiners' opinions, especially the June 2017 VA examiner's opinion, to be highly probative.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a left knee disability has not been presented and the claim must be denied.

As the preponderance of the evidence is against finding a current diagnosis of a left knee disability, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a left knee disability is not warranted.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).

II.  PTSD

The Veteran's PTSD, with alcohol dependence, has been assigned a rating of 70 percent throughout the pendency of this appeal.

PTSD is evaluated under Diagnostic Code 9411, which provides a 70 percent disability rating when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships. 

In order for the Veteran's PTSD, with alcohol dependence, to warrant the maximum 100 percent rating, the evidence of record must establish, or more nearly approximate, total occupational and social impairment for a distinct period.  38 C.F.R. § 4.7; Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In November 2010, the Veteran underwent a VA examination to evaluate the severity of his PTSD, with alcohol dependence.  During the examination, the Veteran denied any psychiatric hospitalizations.  He had been prescribed and was taking an anti-depressant to treat his PTSD, and was participating in individual psychotherapy, with "fair" result.  The Veteran expressed plans to work with a social worker on interpersonal relationships, as well as cognitive processing therapy.  Subsequent to his active duty, the Veteran denied a legal history and denied a history of violence or assaultive behavior.  He stated that he graduated from welding school in 2007 and was working toward an Associate's Degree in Engineering Technology.  At the time of the examination, he stated he was not married, but that he was in a relationship.  He said that they had been dating "on and off" for more than a year, but that they argued frequently.  Prior to this relationship, the Veteran stated that he was engaged to be married from November 2006 to May 2008.  He described that relationship as "good and bad."  He and his fiancé had a daughter together, but the daughter passed away in February 2008.  Thereafter, his fiancé began dating other people.  His fiancé had a second daughter (that was not biologically his), with whom he maintained a relationship.  The Veteran stated that he lived with his mother, and that he had close relationships with both of his parents and his siblings.  He also endorsed having good relationships with his nieces and nephews.  After additional discussion, the examiner concluded that the Veteran "struggles" with interpersonal relationships with significant others and family members "at times."  With respect to friends, the Veteran stated that he keeps in contact with old school friends, lifts weights with one friend weekly, and generally sees his friends once per month.  The Veteran endorsed exercising frequently, such as running, biking, swimming, and lifting weights, as well as playing Frisbee golf.  The examiner characterized the Veteran's psychosocial functional status as "moderately impaired," due to reports of becoming irritated easily with others and losing his temper, resulting in conflict with his girlfriend and family members "at times."  His social relationships and recreational activities appeared adequate.  After detailing his alcohol and substance use, the examiner administered a psychiatric examination.  In pertinent part, the examiner determined that the Veteran understood the outcome of his behavior; experienced daily panic attacks in public places, around crowds, and at home; gets irritated easily, often resulting in him yelling; and his memory was normal.  After determining that the Veteran's symptoms satisfied the diagnostic criteria for PTSD, the examiner then determined that the Veteran was able to manage his financial affairs, including paying bills.  With respect to occupational history, the Veteran reported he was unemployed for less than 1 year, and had previously mowed yards, engaged in home remodeling, worked at refineries/paper mills, etc.  He explained that his PTSD symptoms (mainly panic attacks and anger) made it difficult for him to work with others.  The examiner rendered a diagnosis of chronic PTSD, with alcohol dependence.  As to the Veteran's current functioning, the examiner reiterated that it was moderately impaired.  The examiner found that the Veteran's PTSD negatively affected his functional status and quality of life in several areas, including employment, working with others, shopping, and driving.  While he maintained close relationships with family members, the Veteran tended to be emotionally distant from them and conflict with them had increased.  The examiner specifically determined that the Veteran's PTSD did not result in total occupational and social impairment, but that there was impairment with respect to thinking, family relations, work, and mood, but not school or judgment.  The examiner stated that the Veteran experienced reduced reliability and productivity due to his PTSD symptoms.

VA treatment reports dated from May 2010 to November 2010, show that the Veteran worked with a social worker regarding his PTSD.  The severity of the Veteran's PTSD, as demonstrated by these records, generally mirrored the findings from the November 2010 VA examination.  However, according to a September 2010 VA social worker note, the Veteran stated that he was 16 credits away from achieving an Associate's Degree and that he was an unemployed union boilermaker.  The social worker noted that the Veteran was in a "serious" relationship with a woman and that they were buying a house together.  Further, the Veteran reported that 90 percent of this relationship was "good." A separate September 2010 VA social worker note demonstrated that the Veteran had driven himself to the emergency room due to a panic attack.  The Veteran stated that he did not know what caused the severe anxiety.  

According to a November 2010 VA social work note, the Veteran stated that he had recently undergone the above-discussed VA examination.  He told the social worker that it was "somewhat difficult 'to talk about it,'" presumably meaning his PTSD. A subsequent November 2010 report indicated that the Veteran had not been exercising for the previous month, and that he was still in a relationship (18 months at this point).

A January 2011 VA treatment report showed that the Veteran was employed in an unstated capacity at a power plant.  However, in March 2011, the Veteran reported that he had been laid off.

In June 2011, the Veteran underwent a VA mental health consultation.  After discussing his current symptoms (primarily focused on anxiety, anger/agitation, and panic attacks), the Veteran described his substance use history.  The only pertinent evidence as to the Veteran's social functioning is that he mentioned that he was not close to his father and closer to his mother.  There was no discussion as to the Veteran's occupational functioning; however, when questioned about whether he would consider entering an in-patient PTSD treatment program, the Veteran declined, stating that he could not do so because he would lose everything he owned without 6 or 7 weeks of income.  This suggests that the Veteran was employed at the time.  Ultimately, a GAF score of 60 was assigned.

A marriage certificate associated with the claims file demonstrates that the Veteran was married in June 2012.  Further, according to an October 2013 declaration of status of dependents form, the Veteran claimed his spouse as a dependent, as well as a son, who was born in March 2013.

In September 2015, the Veteran underwent another VA examination to assess the severity of service-connected PTSD, with alcohol dependence.  Since the previous VA examination, the Veteran denied undergoing any psychiatric treatment through VA, and occasionally takes an anxiety medication that was prescribed by his local family physician.  The Veteran reported that he was able to maintain union boilermaker employment, but was missing one or two days each month due to sleep disturbances and exhaustion.  He indicated that his place of employment was located a significant distance from his home (a three and a half hour drive one direction), which was likely contributing to martial issues.  The Veteran initially described his work as being part-time and/or seasonal, but that his work can range from 40 to 80 hours in a given week.  In between periods of work, the Veteran stated that he collected unemployment.  He stated a desire for employment at a local cement plant (due to the proximity and good pay), but, expressed concern that he would be unable to handle work hassles at such a job "all day, every day, all year long," due to his PTSD symptoms.  The Veteran stated that his anger and anxiety problems contributed to his difficulty coping with work hassles in the long-term.  With respect to social functioning, the Veteran stated that little has changed since the previous examination.  He lives near his mother, they talk on the telephone once per week, and he visits her when time allows.  The Veteran described his relationship with his three siblings as being "estranged."  He continued to be married to his spouse, with whom he has a contentious relationship, but that they get along "once in a while."  The Veteran stated that he enjoys spending time with his son, but that his occupation kept him away from home "a lot."  He states that he talks a fellow service member occasionally, but that they had not seen each other in years.  The Veteran stated that most of his friends are from his school years, but that he did not have much time to spend with them due to working out of town/out of state.  After administering a mental status examination, the examiner concluded that the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In sun, the Veteran reported working toward an Associate's Degree, and was only 16 credits away from achieving it.  Further, he was employed as union boilermaker in a position that required several hours of driving in each direction and required from 40 to 80 hours of work each work during a job.  The Veteran married in 2012, and, in 2013, he and his spouse had a son.  Additionally, the Veteran reported an ongoing relationship with his mother, friends (from school and from military service), and his son.  Although the evidence of record establishes that the Veteran's service-connected PTSD results in functional impairment throughout the pendency of this appeal, this functional impairment does not result in, or more nearly approximate, total occupational and social for any distinct period.  The Veteran's level of symptomatology due to PTSD is consistent with a finding of, at most, moderate to severe occupational and social impairment with deficiencies in most areas, which warrants the current 70 percent rating assigned.  The evidence of record simply does not show total occupational and social impairment; thus, the Board finds that the criteria for the maximum 100 percent rating have not been met for any distinct period throughout this appeal.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411; Fenderson, 12 Vet. App. at 126.  


ORDER

Service connection for a left knee disability is denied.

An initial rating in excess of 70 percent for PTSD is denied.
REMAND

Tinnitus

The Veteran asserts that his current tinnitus resulted from his inservice exposure to loud engines, explosions, gunfire, and high winds, with an onset of symptoms occurring sometime in 2005 after riding in the open hatch of a Humvee.

In October 2010, the Veteran was provided a VA audiological examination that resulted in a diagnosis of tinnitus.  Although the examiner stated that the Veteran's service treatment records were negative for complaints of tinnitus and there was no evidence of inservice hearing loss, the Board found that the opinion was inadequate because the examiner did not fully consider the Veteran's lay assertions.  As such, the claim was remanded in order to obtain a supplemental opinion.

In September 2015, the Veteran underwent another VA audiological examination.  Again, the examiner rendered a diagnosis of tinnitus.  The examiner then opined that it was "less likely than not" that the Veteran's tinnitus was caused by or a result of military noise exposure.  In support of this opinion, the examiner provided the following rationale:

I have considered [V]eteran's lay statements when considering my opinion.  However, I cannot show that [V]eteran has a hearing loss, nor can I show any shift in hearing (when comparing [V]eteran's enlistment exam to the exam from 10-01-10) during his service time. Therefore, I have no nexus to link tinnitus to military noise exposure.

The September 2015 VA examiner's rationale is inadequate because it fails to explain why the absence of inservice hearing loss is significant in determining whether the Veteran's current tinnitus is etiologically related to inservice noise exposure.  Further, the examiner's statement that the Veteran's assertions have been considered, without any further discussion, is conclusory.  Finally, the purpose of the examination is to obtain a "nexus" opinion based on the evidence of record, including consideration of the Veteran's assertions.  As such, the examiner's statement that she has no nexus to associate the Veteran's tinnitus to his inservice noise exposure is, at best, confusing.  Consequently, the Board finds that the September 2015 VA examination is inadequate for purposes of adjudicating the Veteran's claim and, thus, a remand for further development is required.  See Stegall, 11 Vet. App. at 271. 

GERD

The Veteran asserts that his current GERD onset during his active duty (specifically in 2004), and, alternatively, that it is due to or aggravated by his service-connected PTSD.  

Pursuant to this claim, the Veteran was provided a VA examination in October 2011.  In the November 2014 remand, the Board determined that this examination was inadequate because the examiner did not address the etiological relationship, if any, between the Veteran's PTSD and his GERD, to include consideration of the medication prescribed to treat his PTSD.  Moreover, the Veteran submitted peer-reviewed medical literature, to include a VA position paper on the interrelationship of PTSD and GERD, including a possible interplay by way of medication.  As such, the Board remanded the Veteran's claim in order to obtain a supplemental opinion.

In September 2015, the Veteran underwent a VA examination that resulted in a diagnosis of GERD.  With regard to the requested etiological opinion, the examiner provided the following opinion:

There are no currently scientific document [sic] studies to evaluate the relationship between GERD and PTSD.  Please see medical opinion [Disability Benefits Questionnaire] done on September 28, 2011 regarding this.

[The] Veteran currently takes Alprazolam...as needed for his PTSD symptoms.  There are [sic] no medical literature showing Alprazolam causing GERD.  Of note, [A]lprazolam can cause dyspepsia symptoms but not GERD condition.

The examiner appears to have completely ignored the Board's request to review the evidence submitted by the Veteran.  Further, despite indicating that the medication prescribed to treat the Veteran's PTSD can cause dyspepsia, the examiner provides no opinion as to why this medication is not associated with GERD, to include on the basis of aggravation.  Consequently, the Board finds that the September 2015 VA examination is utterly non-responsive to the Board's November 2014 remand directives and, thus, another remand is required.

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the other claims being remanded herein.  Consequently, a remand is required for contemporaneous consideration.

Accordingly, the case is REMANDED for the following action:

1.  With respect to tinnitus, send the electronic claims file to a VA examiner for review.  If a new examination is deemed necessary to respond to the question presented, such should be accomplished. 

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus arose in service or is etiologically related to his active duty service, even if first diagnosed after his service separation.   If the absence of in-service bilateral hearing loss is deemed to be significant, the examiner must explain why.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

2.  With respect to GERD, send the electronic claims file to a VA examiner for review.  If a new examination is deemed necessary to respond to the question presented, such should be accomplished. 

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current GERD: 

(a)  arose in service or is etiologically related to his active duty service, even if first diagnosed after his service separation; OR  

(b) is caused OR aggravated by a service-connected disability and/or any medication prescribed to treat a service-connected disability.

In so doing, the examiner must specifically address the Veteran's PTSD and all associated medications, to include Alprazolam.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.)

3.  Once the above actions have been completed, the AOJ must re-adjudicate the claims, including entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


